Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141739                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 141739
                                                                    COA: 278411
                                                                    Kent CC: 06-006768-FC
  SAMMIE RAY BAILEY, JR.,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  November 24, 2010. The application for leave to appeal the July 20, 2010 judgment of
  the Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 15, 2011                      _________________________________________
           t0412                                                               Clerk